       Case 1:15-cv-08468-KPF Document 106 Filed 04/25/19 Page 1 of 27



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

STAGG P.C.,

                          Plaintiff,

                   -v.-
                                                     15 Civ. 8468 (KPF)
U.S. DEPARTMENT OF STATE;
DIRECTORATE OF DEFENSE TRADE                       OPINION AND ORDER
CONTROLS; and MIKE POMPEO (in
his official capacity only as Secretary of
State),

                          Defendants.


KATHERINE POLK FAILLA, District Judge:

      The Court is in receipt of Plaintiff’s motion for reconsideration and

opening brief (“Pl. Recon. Br.” (Dkt. #92)), Defendants’ opposition papers (Dkt.

#99), and Plaintiff’s reply submission (“Pl. Recon. Reply” (Dkt. #100)). As

explained below, Plaintiff’s motion raises no legal or factual matters that alter

the conclusions reached by the Court in its January 30, 2019 Opinion and

Order (the “January 2019 Opinion” (Dkt. #89)). See Stagg P.C. v. U.S. Dep’t of

State; Directorate of Defense Trade Controls; and Mike Pompeo, 354 F. Supp. 3d

448 (S.D.N.Y. 2019) (“Stagg III”). The Court therefore denies Plaintiff’s motion.

A.    Applicable Law

      The Second Circuit has made clear that motions for reconsideration are

to be denied except where “the moving party can point to controlling decisions

or data that the court overlooked — matters, in other words, that might

reasonably be expected to alter the conclusion reached by the court.” Shrader

v. CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995). Compelling reasons for
       Case 1:15-cv-08468-KPF Document 106 Filed 04/25/19 Page 2 of 27



granting a motion for reconsideration are limited to “an intervening change of

controlling law, the availability of new evidence, or the need to correct a clear

error or prevent manifest injustice.” Virgin Atl. Airways, Ltd. v. Nat’l Mediation

Bd., 956 F.2d 1245, 1255 (2d Cir. 1992) (internal quotation marks and citation

omitted). A motion for reconsideration is, of course, “not a vehicle for

relitigating old issues, presenting the case under new theories, securing a

rehearing on the merits, or otherwise taking a ‘second bite at the apple[.]’”

Analytical Surveys, Inc. v. Tonga Partners, L.P., 684 F.3d 36, 52 (2d Cir. 2012)

(quoting Sequa Corp. v. GBJ Corp., 156 F.3d 136, 144 (2d Cir. 1998)); see also

Stone v. Theatrical Inv. Corp., 80 F. Supp. 3d 505, 506 (S.D.N.Y. 2015)

(observing that a motion for reconsideration “is neither an occasion for

repeating old arguments previously rejected nor an opportunity for making new

arguments that could have been previously advanced” (internal quotations and

citations omitted)).

B.    Discussion

      Plaintiff raises a number of arguments, none of which provides a valid

basis for the Court to alter its prior ruling. The Court addresses them in turn

in the remainder of this Opinion.

      1.     Plaintiff’s Arguments Seeking Declaratory Relief as to the
             Government’s Prior Interpretation of the ITAR Are Improper

      To begin, Plaintiff notes that the Court’s construction of the ITAR’s

regulatory text differed from the Department’s pre-litigation view on the matter,

and from Defendants’ litigation position. (See Pl. Recon. Br. 4-5 (observing that

the Court’s holding “contradicts the Government’s arguments”)). Proceeding

                                         2
       Case 1:15-cv-08468-KPF Document 106 Filed 04/25/19 Page 3 of 27



from that premise, Plaintiff urges the Court to extend its ruling to

“acknowledge” that “the government’s prior enforcement and/or threatened

enforcement violated Plaintiff’s constitutional rights[.]” (Id.). Indeed, Plaintiff

asserts that this is “the exact declaratory relief” it requested on page 13 of its

First Amended Complaint (the “FAC”). (Id. at 5). The Court disagrees.

      First, Plaintiff’s motion for reconsideration mischaracterizes the FAC. On

the issue of contemplated disseminations, Plaintiff recited in relevant part that

             Plaintiff seeks to disseminate materials that are already
             published       and      generally   accessible    public
             information ... available from bookstores and libraries,
             and that are in the public domain, but that were not
             authorized by the Defendants into the public domain. …
             Plaintiff [seeks] to disseminate information that met the
             public domain exclusion within 22 C.F.R. § 120.11
             because the information was published, generally
             accessible, and available to the public from bookstores
             or public libraries.

Stagg III, 354 F. Supp. 3d at 459 (internal citations and quotation marks

omitted). “Moreover, Plaintiff also seeks to aggregate and modify the

information that it plans to disseminate.” Id. at 461 (internal citations and

quotation marks omitted).

      The FAC sought relief from a purported prior restraint on these intended

disseminations that Plaintiff alleged was imposed by the ITAR. (See generally

FAC). Page 13 of the FAC, to which Plaintiff now cites, states:

             WHEREFORE, Plaintiff respectfully requests judgment
             against Defendants, under all applicable causes of
             action, as follows:

             1. A declaration that Defendants’ prior restraint is
             facially invalid under the First Amendment to the
             United States Constitution;

                                          3
       Case 1:15-cv-08468-KPF Document 106 Filed 04/25/19 Page 4 of 27




             2. A declaration that Defendants’ prior restraint is
             invalid under the Fifth Amendment to the United States
             Constitution;

             3. A declaration that Defendants’ prior restraint is
             invalid under the Administrative Procedures Act;

             4. An order temporarily, preliminarily, and permanently
             enjoining Defendants, their officers, agents, servants,
             and employees from enforcing the prior restraint on
             privately generated unclassified information;

             5. Attorney fees       and    costs      pursuant   to   28
             U.S.C. § 2412; and

             6. Any other further relief as the Court deems just
             and appropriate.

(FAC 13). As it happened, this Court found that the purported prior restraint

alleged in the FAC did not exist. See Stagg III, 354 F. Supp. 3d at 462-64

(holding that the ITAR does not disqualify information from the public domain

exclusion either solely because the information entered the public domain

without prior government authorization, or solely because the information has

been aggregated or modified). Thus, the Court has already granted the relief

that Plaintiff sought on page 13 of the FAC by construing the ITAR to clarify

that Plaintiff never truly faced a prior restraint.

      Second, to the extent that Plaintiff’s motion for reconsideration seeks

declaratory relief as to the merits of Defendants’ pre-litigation and litigation

positions regarding how to interpret certain provisions of the ITAR, the Court

has already ruled that the positions were largely mistaken. See Stagg III, 354

F. Supp. 3d at 462-64. But to the extent that Plaintiff’s motion for

reconsideration seeks declaratory relief as to whether the mere fact that the

                                           4
       Case 1:15-cv-08468-KPF Document 106 Filed 04/25/19 Page 5 of 27



Department once held such views itself violated Plaintiff’s constitutional rights,

this Court and the Second Circuit have both previously explained that Plaintiff

lacks standing to mount a facial constitutional challenge to an unenacted

interpretation of the ITAR. In the words of the Second Circuit,

             [M]any of Stagg’s arguments ... could be read as
             attacking not the existing regulatory scheme, but either
             a proposed regulation that was never adopted, or a prior
             regulation that Stagg claims was once in force but has
             since been repealed. Constitutional questions about
             regulations that no longer exist or that have been under
             consideration do not present cases or controversies
             within a court’s Article III jurisdiction.

Stagg P.C. v. Dep’t of State, 673 F. App’x 93, 95, n.1 (2d Cir. 2016) (summary

order) (“Stagg II”). And in the words of this Court, “Plaintiff has no standing to

mount a facial challenge to [a] proposed-but-not-enacted” interpretation of the

ITAR. See Stagg III, 354 F. Supp. 3d at 643; see also id. at 461-62 (“Plaintiff

has standing to challenge only the current ITAR.… [T]he Court will not

consider any aspect of Plaintiff's briefing that purports to mount a facial

challenge to text that has not been formally adopted into the ITAR.”).

       Plaintiff has not moved for reconsideration of the Court’s ruling on

standing. Therefore, to the extent that it now urges the Court to expound on

the constitutionality of the Department’s prior, mistaken views of the ITAR,

Plaintiff improperly seeks to backdoor precisely those arguments as to which

the Second Circuit and this Court have found it lacked standing. Such an

argument violates the rule that a motion for reconsideration is not “an occasion

for repeating old arguments previously rejected[.]” Stone, 80 F. Supp. 3d at

506.

                                         5
       Case 1:15-cv-08468-KPF Document 106 Filed 04/25/19 Page 6 of 27



      Third, the Court disagrees that its prior holding was “tantamount to a

decision that the Government’s prior enforcement and/or threatened

enforcement violated Plaintiff’s constitutional rights[.]” (Pl. Recon. Br. 5). To

the contrary, the Court clearly stated that it would “consider Plaintiff’s facial

challenge solely as it pertains to the current text of the ITAR's ‘public domain’

exclusion, and ‘deemed export’ provision.” Stagg III, 354 F. Supp. 3d at 462.

Therefore, the Court’s prior holding applies solely to that text, as enacted in 22

C.F.R. §§ 120.11(a) and 120.17(a)(2). The Court made no ruling on the

constitutionality vel non of the Department’s prior enforcement or threatened

enforcement actions.

      Nor did Plaintiff’s summary judgment briefing seek judgment based on

the Department’s prior enforcement or threatened enforcement actions.

Indeed, such a claim would likely have required Plaintiff to plead facts and

show evidence far beyond what Plaintiff provided for its facial challenge to the

ITAR’s text. Plaintiff instead sought summary judgment on the basis that “the

ITAR currently imposes a prior restraint to use the public domain exclusion,”

arguing that “this Court should find this prior restraint on the public domain

exclusion is facially unconstitutional.” (Dkt. #63 at 3 (emphasis in original);

see also id. at 7 (“This case presents a facial challenge and only pure questions

of law that require no factual development. It presents a pure question of law

because only the text of the regulations is required.” (internal citations

omitted))). Having obtained this Court’s construction of the regulatory text,

which construction has been largely favorable to Plaintiff, Plaintiff cannot now,


                                          6
       Case 1:15-cv-08468-KPF Document 106 Filed 04/25/19 Page 7 of 27



at the thirteenth hour, advance new claims regarding prior enforcement or

threatened enforcement actions. Such arguments violate the rule that a

motion for reconsideration is not “an opportunity for making new arguments

that could have been previously advanced.” Stone, 80 F. Supp. 3d at 506.

      2.     Plaintiff’s Arguments Seeking a Novel Ruling on the Meaning
             of the Term “Libraries” in the ITAR Are Improper

      Similar reasoning compels rejection of Plaintiff’s arguments urging the

Court to develop a novel test to determine which Internet sources do and do

not qualify as “libraries” for purposes of the ITAR’s public domain exception.

(See Pl. Recon. Br. 6-7; Pl. Recon. Reply 9-10). To review, Plaintiff’s motion for

summary judgment sought a ruling on whether the ITAR’s phrase “libraries

open to the public” encompasses the entirety of the Internet or, alternately,

whether that phrase does not include the Internet at all. (See Dkt. #63 at 16-

17; Dkt. #75 at 5). Plaintiff asserted that the Department has “repeatedly

represented that the Internet is covered by the public domain exclusion.” (Dkt.

#63 at 17). It then urged the Court to adopt a similar interpretation of the

regulatory text, stating that “[t]he public domain exclusion includes public

libraries, and it should be read in light of” Supreme Court precedent that

Plaintiff characterized as “equat[ing] the Internet to a public library” and

cautioning courts against minimizing First Amendment protections “for access

to” Internet networks. (Id.). In its reply papers, Plaintiff argued that, “[t]o the

extent the Government also claims that the public domain exclusion does not

include the Internet, that issue itself is a legal question that must be resolved

on the merits.” (Dkt. #75 at 5). Plaintiff raised no further arguments

                                          7
       Case 1:15-cv-08468-KPF Document 106 Filed 04/25/19 Page 8 of 27



concerning the definition of the term “libraries” in the ITAR’s public domain

exclusion in its summary judgment briefing.

      The Court resolved the two legal questions raised in Plaintiff’s summary

judgment briefing — whether the Internet is equivalent to a public library for

purposes of the ITAR’s public domain exclusion, and whether the definition of a

public library for purposes of the public domain exclusion does not include the

Internet — in the negative. See Stagg III, 354 F. Supp. 3d at 466 (“A ‘library’ is

not limited to brick-and-mortar buildings with print collections, and may exist

on the Internet with digital collections…. [The Court also] declines to construe

the term ‘library’ in the ITAR to include the entirety of the Internet.” (emphasis

in original)). In short, the Court adopted a technologically-neutral

interpretation of the regulatory text by holding that the meaning of the term

“library” does not depend on the presence or absence of a particular

technological medium, such as the Internet. See id. at 467-68 (“[F]or purposes

of the ITAR’s public domain exclusion, a library open to the public may exist on

or off the Internet, but everything on the Internet does not qualify as a ‘library’

solely by virtue of its presence online.”). Put somewhat differently, for purposes

of determining whether information is sourced from a “librar[y] open to the

public,” the Court found that whether the information exists on or off the

Internet is no more relevant than whether the information exists in a particular

geographic location.

      Plaintiff’s motion for reconsideration does not challenge the Court’s

resolution of either of its legal questions. Instead, Plaintiff uses its motion for


                                          8
       Case 1:15-cv-08468-KPF Document 106 Filed 04/25/19 Page 9 of 27



reconsideration as an opportunity to raise an entirely new legal issue: “how to

distinguish between material on the Internet that is in a ‘library’ … and

material … on the Internet that … is not in a ‘library.’” (Pl. Recon. Br. 6). The

Court’s prior holding made clear that whether material is on the Internet is

irrelevant to whether it is or is not in a library. Therefore, Plaintiff’s motion for

reconsideration effectively asks the Court, for the first time, to “distinguish

between material … that is in a ‘library’ … and material … that … is not in a

‘library.’” (Id.). No prior briefing raised a dispute over a standalone definition

for the term “library.” The current request, too, is thus not a proper basis for

reconsideration. Stone, 80 F. Supp. 3d at 506.

      3.     A Strict Scrutiny First Amendment Analysis Would Not Alter
             the Court’s Decision

      Separately, Plaintiff argues that the Court should have applied strict

scrutiny in undertaking its First Amendment analysis. (See Pl. Recon. Br. 7-

13). Such an argument appears to overlook the language of the January 2019

Opinion: “Plaintiff has not identified any aspect of the public domain exclusion

that restricts expressive activity in any way. Under any standard of First

Amendment scrutiny, therefore, Plaintiff's challenge to the ITAR’s public domain

exclusion fails.” Stagg III, 354 F. Supp. 3d at 470 (emphasis added). However,

the Court notes as well that the parties’ prior summary judgment briefing

regarding the level of First Amendment scrutiny was predicated on incorrect

interpretations of the ITAR on both sides. 1 The Court therefore appreciates


1     Plaintiff contends the Court “overlooked that the Government conceded that strict
      scrutiny applies here and similarly overlooked controlling Supreme Court precedent

                                             9
      Case 1:15-cv-08468-KPF Document 106 Filed 04/25/19 Page 10 of 27



Plaintiff bringing to its attention controlling authority that might affect the level

of scrutiny that applies to the regulatory text, as it has now been properly

construed by the Court, and so accepts Plaintiff’s invitation to address the

issue in greater detail.

      Before doing so, the Court pauses to emphasize that Plaintiff’s standing

to mount a facial challenge to the ITAR is limited. Specifically, Plaintiff has

standing to challenge those sections of the regulation that plausibly apply to

the characteristics Plaintiff has disclosed about its intended speech: the

republication, aggregation, and modification of information that is already in

the public domain, including the dissemination of such information on the

Internet. See Stagg III, 354 F. Supp. 3d at 450-56, 460-61. In this regard, the

Court’s prior Opinion held that “Plaintiff has standing to challenge the ITAR

because … Plaintiff may be subject to prosecution for republishing [including to

the Internet] technical data that was obtained from otherwise public domain

sources, but that was not authorized by Defendants to be placed into the

public domain.” Id. at 460-61. The Court also recognized a second basis for



      requiring such scrutiny because … [the ITAR] regulates speech based on its function
      and based on particular topics.” (Pl. Recon. Br. 7). Plaintiff’s argument as to the
      Government’s concession is misplaced because, beyond the fact that the parties’ mutual
      views on the law do not bind this Court, see United States v. Ray, 578 F.3d 184, 193
      n.13 (2d Cir. 2009), Defendants’ briefing addressed a mistaken reading of the ITAR.
      Defendants argued in their motion for summary judgment that the ITAR, as Defendants
      had previously interpreted it, satisfied strict scrutiny under Reed v. Town of Gilbert, 135
      S. Ct. 2218 (2015). (See Dkt. #69 at 19 (“In examining the ITAR’s licensing
      requirements, the Court should assess whether they ‘further[] a compelling interest and
      [are] narrowly tailored to achieve that interest.’” (citing Reed, 135 S. Ct. at 2231))).
      Plaintiff’s motion for reconsideration repeatedly miscites the sole reference to Reed and
      the strict scrutiny standard in Defendants’ motion for summary judgment, and
      mistakenly directs the Court’s attention to a page of Defendants’ briefing that discusses
      procedural safeguards for classic prior restraints. (See Pl. Recon. Br. 2 & n.1, 8 (citing
      Dkt. #69 at 28)).

                                               10
      Case 1:15-cv-08468-KPF Document 106 Filed 04/25/19 Page 11 of 27



standing: Plaintiff’s stated intention to “aggregate and modify public domain

information.” See id. at 455, 460. Accordingly, Plaintiff’s standing to mount a

facial challenge to the ITAR is limited to those sections of the regulation that

could plausibly be triggered by republishing technical data obtained from (but

not authorized into) the public domain, including republication of such data to

the Internet, or aggregating and modifying such data.

      The January 2019 Opinion clarified as well that these characteristics of

Plaintiff’s intended speech do not, without more, trigger any licensing

requirements under the ITAR. See Stagg III, 354 F. Supp. 3d at 462-64.

Instead, these characteristics, without more, trigger coverage under the ITAR’s

public domain exclusion. See id. at 470-71. Plaintiff’s standing to mount a

facial challenge in this action is thus limited to the ITAR’s public domain

exclusion, coupled with the application of the ITAR’s “deemed export” provision

to the dissemination of public domain information to the Internet. See id. at

462 (“The Court will thus consider Plaintiff’s facial challenge solely as it

pertains to the current text of the ITAR’s ‘public domain’ exclusion, and

‘deemed export’ provision. See 22 C.F.R. §§ 120.11(a) and 120.17(a)(2).”).

      The Court’s prior holdings denying Plaintiff’s First Amendment

challenges were properly limited to those narrow sections of the ITAR as to

which Plaintiff had established standing to mount a facial challenge. See Stagg

III, 354 F. Supp. 3d at 470 (“Plaintiff has failed to identify any aspect of the

public domain exclusion that operates as a prior restraint, and its arguments

that the public domain exclusion fails the procedural requirements for


                                          11
      Case 1:15-cv-08468-KPF Document 106 Filed 04/25/19 Page 12 of 27



constitutional prior restraints are irrelevant.” (emphasis added)); see also id. at

471 (“[I]nterpreting the current ITAR’s definition of a ‘deemed export’ to include

uploads to the Internet does not restrict the publication of otherwise

unregulated information to the Internet, such as information that falls within

the public domain exclusion[.]” (emphasis in original)). However, the First

Amendment analysis in the Court’s January 2019 Opinion contained dicta

about the ITAR’s licensing requirements more generally, which the Court now

acknowledges added ambiguity to the scope of its ruling. See id. at 469-71

(discussing “the ITAR’s licensing requirements” more generally, rather than

narrowly addressing the public domain exemption or “deemed export”

provision). The Court takes this opportunity to eliminate that ambiguity and

hereby limits its First Amendment analysis to (i) the ITAR’s currently existing

public domain exclusion, and (ii) the application of the ITAR’s “deemed export”

provision to the dissemination of public domain materials on the Internet.

      The Court now turns to the level-of-scrutiny analysis. In Reed v. Town of

Gilbert, 135 S. Ct. 2218 (2015), the Supreme Court held that a municipal code

that imposed different restrictions on outdoor signs depending on whether the

signs conveyed ideological, political, or directional information was “content

based on its face,” and thus triggered strict scrutiny. Id. at 2224-25, 2227.

The Court explained that “Government regulation of speech is content based if

a law applies to particular speech because of the topic discussed or the idea or

message expressed.” Id. at 2227. “Some facial distinctions based on a

message are obvious, defining regulated speech by particular subject matter,


                                         12
      Case 1:15-cv-08468-KPF Document 106 Filed 04/25/19 Page 13 of 27



and others are more subtle, defining regulated speech by its function or

purpose.” Id. The Court clarified that “a speech regulation targeted at specific

subject matter is content based even if it does not discriminate among

viewpoints within that subject matter.” Id. at 2230. Even laws that are

“facially content neutral, will be considered content-based regulations of

speech” if they “cannot be justified without reference to the content of the

regulated speech, or … were adopted by the government because of

disagreement with the message the speech conveys.” Id. at 2227 (internal

citation, quotation marks, and alteration omitted).

      Subsequent to Reed, 135 S. Ct. 2218, the Second Circuit rejected an

argument that a regulation requiring non-profit organizations to disclose their

donors triggered strict scrutiny. See Citizens United v. Schneiderman, 882 F.3d

374, 382-82 (2d Cir. 2018) (“[W]e see no reason to expand strict scrutiny in the

way Appellants suggest.”). While speech communicating the identity of donors

to charitable organizations is arguably defined according to a particular topic

or subject matter, the Second Circuit found that “[d]isclosure requirements are

not inherently content-based,” and applied “exacting, or ‘intermediate,’

scrutiny.” Id. at 382.

      Beyond this Circuit, a federal court in the Western District of Texas

previously found that Reed did not compel a conclusion that the ITAR is

facially content-based, instead following the Ninth Circuit’s reasoning in United

States v. Mak, 683 F.3d 1126 (9th Cir. 2012), to hold that the ITAR triggers

intermediate scrutiny:


                                         13
      Case 1:15-cv-08468-KPF Document 106 Filed 04/25/19 Page 14 of 27



            The ITAR, on its face, clearly regulates disclosure of
            “technical data” relating to “defense articles.” The ITAR
            thus unquestionably regulates speech concerning a
            specific topic. Plaintiffs suggest that is enough to
            render the regulation content-based, and thus invoke
            strict scrutiny. Plaintiffs’ view, however, is contrary to
            law.… The ITAR does not regulate disclosure of
            technical data based on the message it is
            communicating…. Accordingly, the Court concludes the
            regulation is content-neutral and thus subject to
            intermediate scrutiny. See United States v. Chi Mak,
            683 F.3d 1126, 1135 (9th Cir. 2012) (finding the AECA
            and its implementing regulations are content-neutral).

See Defense Distributed v. U.S. Dep’t of State, 121 F. Supp. 3d 680, 694 (W.D.

Tex. 2015). Thereafter, the Fifth Circuit affirmed the district court’s denial of a

preliminary injunction, but found that the ITAR is content-based and triggers

strict scrutiny. See Defense Distributed v. U.S. Dep’t of State, 838 F.3d 451,

468-70 (5th Cir. 2016). In so finding, the Fifth Circuit distinguished Mak on

several bases, including that it was decided prior to Reed, 135 S. Ct. 2218. See

id. at 469 & n.12.

      Plaintiff’s motion for reconsideration raises the issue of whether the

Supreme Court’s decision in Reed — coupled with, the Court hastens to

add, the Second Circuit’s decision in Citizens United — compel the conclusion

that the ITAR is a facially content-based speech regulation that triggers strict

scrutiny. (See Pl. Recon. Br. 8-9; Pl. Recon. Reply 3-5). Like the Western

District of Texas court, this Court’s January 2019 Opinion relied on Mak as

persuasive authority in stating that “[t]he ITAR’s restrictions on speech are

content-neutral,” and therefore trigger intermediate scrutiny. See Stagg III, 354

F. Supp. 3d at 469.


                                         14
      Case 1:15-cv-08468-KPF Document 106 Filed 04/25/19 Page 15 of 27



      Neither the ITAR’s public domain exception, nor its “deemed export”

provision for public domain information, “applies to particular speech because

of the topic discussed or the idea or message expressed.” Reed, 135 S. Ct. at

2227. Nor do either of these provisions “defin[e] regulated speech by particular

subject matter … [or] by its function or purpose.” Id. To the contrary, the

public domain exception defines regulated speech according to the source of

information. See 22 C.F.R. § 120.10(b) (“Public domain means information

which is published and which is generally accessible or available to the public

[from an enumerated source.]”). Plaintiff’s own summary judgment brief aptly

described the public domain exception as applicable to information that is

“generally available to the public through various public forums.” (Dkt. #63 at 5

(internal citations and quotation marks omitted) (emphasis added)). And the

“deemed export” provision defines regulated speech according to the destination

of information. See 22 C.F.R. § 120.17(a)(2) (defining a “deemed export” as

“releasing or otherwise transferring technical data to a foreign person in the

United States”). Thus, at least for these sections of the ITAR, it seems readily

apparent that Reed does not alter the Court’s prior reasoning.

      Nonetheless, on reconsideration, the Court concludes that it need not

determine which level of scrutiny applies because, as stated previously, under

either strict or intermediate scrutiny, the outcome in this case is the same.

See Stagg III, 354 F. Supp. 3d at 470 (observing that Plaintiff’s challenge to the

ITAR’s public domain exclusion fails “under any standard of First Amendment

scrutiny”). Strict scrutiny “requires the Government to prove that the


                                         15
      Case 1:15-cv-08468-KPF Document 106 Filed 04/25/19 Page 16 of 27



restriction furthers a compelling interest and is narrowly tailored to achieve

that interest.” Reed, 135 S. Ct. at 2231 (internal citation and quotation marks

omitted). Here, Defendants have easily satisfied the burden to show a

compelling interest for reasons previously articulated by the Second Circuit in

this matter. See Stagg II, 673 F. App’x at 96 (“[A]bsent the inclusion of

‘technical data’ within ITAR’s licensing structure, the statutory limits on arms

transfers would be of negligible practical effect because they would leave

unregulated the exportation of the technology, know-how, blueprints, and

other design information sufficient for foreign powers to construct, produce,

manufacture, maintain, and operate the very same equipment regulated in its

physical form by the ITAR.” (internal quotation marks and alterations omitted));

see also id. at 95-96 (observing that “the national security concerns raised

by … the dissemination of such sensitive information are obvious and

significant,” and that the Government “has set forth specific concerns relating

to the export of ‘technical data’ as defined in ITAR … which present the most

compelling national interest”).

      The Court finds as well that the ITAR’s public domain exception, and the

application of the ITAR’s “deemed export” provision to the dissemination of

public domain information, are narrowly tailored. Under strict scrutiny

analysis, speech regulations are narrowly tailored if they are “the least

restrictive means to further the articulated interest[.]” United States v. Playboy

Entertainment Group, Inc., 529 U.S. 803, 813 (2000) (internal quotation marks

and citation omitted). As properly construed by this Court, the public domain


                                         16
       Case 1:15-cv-08468-KPF Document 106 Filed 04/25/19 Page 17 of 27



exception, and the application of the “deemed export” provision to materials

covered by that exemption, impose no restrictions on expression whatsoever.

To the contrary, these portions of the ITAR eliminate any restrictions that might

otherwise be triggered by the characteristics that Plaintiff has disclosed about

its intended expression. There can be no less restrictive means than no

restriction at all.

       In sum, because the portions of the ITAR which Plaintiff has standing to

challenge satisfy both strict and intermediate scrutiny, the Court need not

determine which level of scrutiny applies.

       4.     Plaintiff Has Identified No Prior Restraint That It Has Standing
              to Challenge and to Which Either the Unbridled Discretion
              Doctrine or the Freedman Procedural Safeguards Apply

       Plaintiff’s final arguments for reconsideration, which concern the

applicability of the unbridled discretion doctrine (see Pl. Recon. Br. 10-12; Pl.

Recon. Reply 5-8), and the Freedman procedural safeguards (see Pl. Recon.

Br. 12-13; Pl. Recon. Reply 8), also fail. As detailed herein, Plaintiff does not

identify any ex ante licensing provision in the ITAR that it has standing to

challenge for which either doctrine applies.

       As explained above, the FAC alleges that Plaintiff “seeks to disseminate

materials … that are in the public domain,” including via the Internet, and “to

aggregate and modify” those materials prior to dissemination. Stagg III, 354 F.

Supp. at 459, 461. The FAC sought relief regarding a purported prior restraint

on those expressive activities. (FAC 13). Plaintiff’s motion for summary

judgment then argued that, “[a]s a prior restraint, [the ITAR] requires the


                                          17
      Case 1:15-cv-08468-KPF Document 106 Filed 04/25/19 Page 18 of 27



safeguards of Freedman and Lakewood, which it fails to provide.” (Dkt. #63 at

16). The Court held that no such prior restraint exists. Stagg III, 354 F. Supp.

3d at 462-64. More precisely, the Court held that the ITAR does not disqualify

information from the public domain exclusion solely because the information

entered the public domain without prior government authorization, or solely

because the information has been aggregated or modified. See id.

      Plaintiff has not moved for reconsideration of that holding. (See Pl.

Recon. Br. 10-12). Nor does Plaintiff identify any other aspect of the ITAR’s

public domain exclusion, as the regulatory text has been construed by this

Court, that imposes a prior restraint on Plaintiff’s intended speech. (See id.).

And since the application of the “deemed export” provision to materials covered

by the public domain exemption imposes no restrictions on expression, Plaintiff

has not identified how that provision could possibly restrain Plaintiff’s intended

speech.

      Instead, Plaintiff argues in its reconsideration briefing that the Court

must apply the unbridled discretion doctrine from City of Lakewood v. Plain

Dealer Pub. Co., 486 U.S. 750 (1988), to an unspecified “speech-licensing

scheme[] … at issue here[.]” (Pl. Recon. Br. 10). See Lakewood, 486 U.S. at

764 (stating that the government may not condition speech “on obtaining a

license or permit from a government official in that official’s boundless

discretion”). Tellingly, Plaintiff offers no details — nor any description at

all — of the “speech-licensing scheme” that it asserts remains “at issue here.”

(Id.). On the basis of that vague statement, without more, Plaintiff concludes


                                          18
      Case 1:15-cv-08468-KPF Document 106 Filed 04/25/19 Page 19 of 27



that “the Court’s decision allows a government official to deny a speech-license

for any reason and without the possibility of judicial review.” (Id. at 10-11).

Plaintiff’s motion identifies no portion of the ITAR’s public domain exclusion,

no aspect of the “deemed export” provision as applied to public domain

materials, and no part of the Court’s January 2019 Opinion, that purportedly

allows government officials to engage in such conduct. (See id. at 10-12).

Indeed, as the Opinion made clear, the portions of the ITAR that Plaintiff had

standing to challenge exempt the characteristics that Plaintiff has disclosed

about its intended speech from any ITAR licensing requirement, and thus from

any requirement of permission from any government official. The ITAR’s public

domain exclusion does not “condition” speech with the characteristics that

Plaintiff has disclosed “on obtaining a license or permit” at all, much less a

license subject to a government “official’s boundless discretion.” Lakewood,

486 U.S. at 764.

      Plaintiff’s arguments concerning the procedural safeguards required by

Freedman v. Maryland, 380 U.S. 51 (1965), miss the mark for similar reasons.

(See Pl. Recon. Br. 12-13). In Freedman, the Supreme Court held that certain

procedural safeguards are required to render a classic prior restraint on speech

constitutionally valid. See 380 U.S. at 739 (observing that a classic prior

restraint “avoids constitutional infirmity only if it takes place under procedural

safeguards designed to obviate the dangers of a censorship system”); see also

FW/PBS, Inc. v. City of Dallas, 493 U.S. 215, 227 (1990) (clarifying that

Freedman requires that a constitutional prior restraint “[i] can be imposed only


                                         19
      Case 1:15-cv-08468-KPF Document 106 Filed 04/25/19 Page 20 of 27



for a specified brief period during which the status quo must be maintained;

[ii] expeditious judicial review of that decision must be available; and [iii] the

censor must bear the burden of going to court to suppress the speech and …

the burden of proof”). This Court’s January 2019 Opinion found that the

purported prior restraints that were the subject of the FAC do not exist.

Plaintiff has failed to identify any portion of the ITAR which Plaintiff has

standing to challenge, and which — as construed by this Court — requires the

Freedman procedural safeguards.

      Plaintiff incorrectly asserts that the Court has identified ITAR-imposed

speech-licensing requirements for: (i) “republication (in any medium) of certain,

currently unspecified, information obtained from the Internet,” and (ii) “the

original publication (in any medium) of new technical data, including the

aggregation or modification of public domain materials that results in a certain,

but again currently unspecified, level of ‘characteristics.’” (Pl. Recon. Br. 12).

As to Plaintiff’s first point, the Court held that whether information exists on or

off the Internet does not determine whether the information is available from a

“librar[y] open to the public” for purposes of the ITAR’s public domain

exclusion. See Stagg III, 354 F. Supp. 3d at 466-68. As stated above, that

holding resolved the legal questions raised in Plaintiff’s summary judgment

briefing as to whether (i) the Internet is equivalent to a public library for

purposes of the ITAR and (ii) the public domain exclusion does not include the

Internet, both in the negative. Accordingly, information obtained from the

Internet falls within the public domain exclusion as long as it “is published


                                          20
      Case 1:15-cv-08468-KPF Document 106 Filed 04/25/19 Page 21 of 27



and … generally accessible or available to the public” through one or more of

the sources listed in 22 C.F.R. § 120.11(a). If Plaintiff wishes now to claim that

one or more of these enumerated sources, including “libraries open to the

public,” must be further specified, it is free to commence a new action.

However, no such claim was raised or briefed in this matter, and thus the

claim is inappropriate on a motion for reconsideration. See Stone, 80 F. Supp.

3d at 506.

      As to Plaintiff’s second point, the Court’s January 2019 Opinion specified

that mere “aggregation or modification” of public domain materials does not,

without more, remove those materials from the public domain. See Stagg III,

354 F. Supp. 3d at 464. The Court did not identify any portion of the ITAR

that imposes a speech-licensing requirement based on unspecified

characteristics. Rather, the Court specified that “aggregation or modification”

are not such characteristics. See id. at 464 & n.9. Despite Plaintiff’s

asseverations otherwise, the Court’s finding that certain characteristics —

aggregation and modification — do not trigger a licensing requirement is not

equivalent to a finding that there are unspecified characteristics that do trigger

a licensing requirement. And Plaintiff has named no portion of the ITAR that

imposes a licensing requirement based on an “unspecified, level of

‘characteristics.’” (Pl. Recon. Br. 12). If Plaintiff identifies one at some later

date, it is free to commence a new action challenging that section. Plaintiff

may not, however, do so on a motion for reconsideration. See Stone, 80 F.

Supp. 3d at 506.


                                           21
      Case 1:15-cv-08468-KPF Document 106 Filed 04/25/19 Page 22 of 27



      5.     Plaintiff Lacks Standing to Challenge Sections of the ITAR
             Regulating Speech That Does Trigger the Licensing
             Requirement

      Plaintiff’s motion for reconsideration suggests that the Court’s January

2019 Opinion should have gone beyond finding that republication, aggregation,

and/or modification of information already in the public domain do not,

without more, trigger an ITAR licensing requirement. Specifically, Plaintiff

contends that the Court should have examined limits on “the discretion the

Government exercises when a license is required.” (Pl. Recon. Reply 7

(emphasis added)). Plaintiff argues that, when a license is required, the sole

limit on a license denial is that it be “otherwise advisable[.]” (Id.). The Court

declines Plaintiff’s invitation to so extend its prior holding.

      First and foremost, Plaintiff has not established standing to mount a

facial challenge to portions of the ITAR regulating speech that does trigger the

licensing requirement, because the characteristics that Plaintiff has disclosed

about the speech it seeks to engage in — disseminating, aggregating, and

modifying information already in the public domain, including republication of

that information to the Internet — do not. While Plaintiff need not actually

apply for, or be denied, a license to establish standing for a facial First

Amendment challenge to a licensing statute, see Stagg I, 158 F. Supp. 3d at

209, it “must allege an injury ‘fairly traceable’ to” the licensing requirement,

see Stagg III, 354 F. Supp. 3d at 457 (quoting Pritsker v. McKee, 692 F. App’x

662, 663 (2d Cir. 2017) (summary order) (internal quotation omitted)). In the

context of a First Amendment claim, allegations of a “subjective ‘chill’ are not


                                           22
      Case 1:15-cv-08468-KPF Document 106 Filed 04/25/19 Page 23 of 27



an adequate substitute for a claim of specific objective harm or a threat of

specific future harm.” Clapper v. Amnesty Int’l USA, 568 U.S. 398, 418 (2013)

(internal quotation omitted).

      The January 2019 Opinion held that the characteristics Plaintiff has

disclosed about its intended expressive activities do not trigger any ITAR

licensing requirement. See Stagg III, 354 F. Supp. 3d at 470. In consequence,

Plaintiff lacks standing to challenge sections of the ITAR regulating speech that

does trigger such a licensing requirement, including the grant or denial of a

license for such speech. 2 Plaintiff acknowledged as much itself in its summary

judgment briefing. (See Dkt. #63 at 2 (observing that information is “excluded

under the public domain provision from the ITAR’s licensing scheme because

that information [i]s no longer considered technical data”)).

      Plaintiff’s motion for reconsideration has neither contested the Court’s

determination of standing, nor rectified the flaws in its previous bid to

challenge sections of the ITAR from which it has shown no “fairly traceable”

injury. See Pritsker, 692 F. App’x at 663. Plaintiff contends that “the

Government’s unreviewable licensing discretion has caused it to censor its own



2     These arguments largely restate claims previously raised in Plaintiff’s summary
      judgment briefing. There, Plaintiff argued that the ITAR’s pre-publication licensing
      scheme affords unfettered discretion because 22 C.F.R. § 128.1 states that the grant of
      an ITAR license is “highly discretionary”; because 22 C.F.R. § 126.7(a)(1) authorizes the
      denial of a license for either an enumerated reason or if denial “is otherwise advisable”;
      and because the ITAR lacks a provision for judicial review of a license denial. (Dkt. #63
      at 13-16). Plaintiff argued as well that the ITAR’s lack of a “strict requirement to make
      a determination within any time frame” as to the grant or denial of a license is itself a
      form of unconstitutional unbridled discretion. (Id. at 14). The Court’s prior Opinion did
      not address these because, as explained in detail in the main text, they were beyond the
      scope of the standing that Plaintiff had established. See Stagg III, 354 F. Supp. 3d at
      460-61.

                                               23
      Case 1:15-cv-08468-KPF Document 106 Filed 04/25/19 Page 24 of 27



speech … [a]nd the mere existence of the Government’s unbridled (and

unreviewable) discretion here will continue to censor the Plaintiff’s speech[.]”

(Pl. Recon. Br. 11). This assertion falls short of showing that Plaintiff’s

intended speech is in any manner subject to the portions of the ITAR regulating

speech that does trigger the licensing requirement, including the grant or

denial of such licenses. See, e.g., Clapper, 568 U.S. at 402 (finding that

plaintiffs “cannot manufacture standing by choosing to [engage in conduct]

based on hypothetical future harm that is not certainly impending”).

      Second and finally, the Court observes that Plaintiff’s arguments as to

the ITAR’s licensing requirement rely on Bernstein v. United States Department

of State, 945 F. Supp. 1279 (N.D. Cal. 1996) (“Bernstein II”). 3 (See Dkt. #63 at

1, 5, 9, 11, 13, 14, 15, 17, 18, 20, 21, 24, 25; Pl. Recon. Reply 5).

Significantly, however, Plaintiff mischaracterizes the holding in Bernstein II by

suggesting that it invalidated the ITAR on the grounds Plaintiff advances here.

(See Pl. Recon. Reply 5). It did not. In Bernstein II, Judge Marilyn Hall Patel of

the Northern District of California considered “[t]he ITAR licensing scheme for

items listed in Category XIII(B) of the USML,” which category restricted the

export of cryptographic devices and software. Bernstein II, 945 F. Supp. at

1290; see also 22 C.F.R. § 121.1. Bernstein II held that “the ITAR licensing

system as applied to Category XIII(B) act[ed] as an unconstitutional prior




3     The first decision in the protracted Bernstein litigation concerned whether the First
      Amendment applied to source code, and whether the plaintiff had stated a colorable
      constitutional claim. See Bernstein v. U.S. Dep’t of State, 922 F. Supp. 1426 (N.D. Cal.
      1996) (“Bernstein I”).

                                               24
      Case 1:15-cv-08468-KPF Document 106 Filed 04/25/19 Page 25 of 27



restraint” because it failed to provide the required Freedman safeguards. Id. at

1290. However, regarding the technical data provision of the ITAR — the

provision at issue here — the Bernstein II court recognized that the Ninth

Circuit had previously ruled in United States v. Edler Industries, Inc., 579 F.2d

516 (9th Cir. 1978), that a predecessor to the ITAR’s technical data provision

was neither overbroad nor a prior restraint on speech. See id. at 1291; see

also United States v. Posey, 864 F.2d 1487, 1496-97 (9th Cir. 1989) (affirming

Edler and extending it to the updated version of the ITAR).

      The portion of Bernstein II that declined to find a prior restraint in the

technical data provision of the ITAR, see Bernstein II, 945 F. Supp. at 1291,

was never appealed. In a subsequent opinion in the same action, the district

court repeated its reasoning as to Category XIII(B) of the ITAR, and it was that

reasoning that was appealed without resolution by the Ninth Circuit. See

Bernstein v. U.S. Dep’t of State, 192 F.3d 1308 (9th Cir. 1999) (“Bernstein IV”)

(ordering rehearing en banc and withdrawing three-judge panel opinion). 4 Nor

did the Ninth Circuit take up the district court’s invitation to reconsider its

holding in Edler, see Bernstein II, 951 F. Supp. at 1292, or, for that matter, in

Posey.



4     Instead, after the governing regulations for the export of nonmilitary cryptography
      shifted from the ITAR to the Export Administration Regulations, 15 C.F.R. §§ 730-774
      (the “EAR”), Judge Patel held that the EAR’s encryption regulations were also an
      unconstitutional prior restraint because they too failed to provide the required
      Freedman procedural safeguards. Bernstein v. U.S. Dep’t of State, 974 F. Supp. 1288,
      1291-92, 1308 (N.D. Cal. 1997) (“Bernstein III”). Bernstein III was appealed and initially
      affirmed by a three-judge panel; the which affirmance was then withdrawn by the Ninth
      Circuit for a rehearing en banc that ultimately did not happen. See Bernstein v. U.S.
      Dep’t of State, 176 F.3d 1132 (9th Cir. 1999), withdrawn by Bernstein v. U.S. Dep’t of
      State, 192 F.3d 1308 (9th Cir. 1999) (“Bernstein IV”).

                                               25
      Case 1:15-cv-08468-KPF Document 106 Filed 04/25/19 Page 26 of 27



      In 2003, Judge Patel considered the Bernstein plaintiff’s second

supplemental complaint, which again brought facial and as-applied challenges

arguing that certain revised regulations on the export of encryption products

“constitute prior restraint because they require a license to engage in protected

expression,” including sharing regulated “encryption code with foreign persons

at a conference in the United States” or posting regulated encryption software

to the Internet. Bernstein v. U.S. Dep’t of State, No. C 95-0582 (MHP) (N.D. Cal.

Jul. 28, 2003) (“Bernstein V”). Judge Patel ruled that the plaintiff lacked

standing because he had “not set forth any facts showing a specific threat of

enforcement.” Id. (quoting Virginia v. Am. Booksellers Ass’n, 484 U.S. 383, 393

(1988) (concluding that to establish standing, a plaintiff must show “an actual

and well-founded fear that the law will be enforced against him”)). In Judge

Patel’s words, the action had “devolved into the world of hypotheticals, and …

[was] a case in search of a controversy.” Id. (internal citation and quotation

marks omitted).

      Plaintiff here regurgitates many arguments raised by the Bernstein

plaintiff. And, as with the Bernstein filings, Plaintiff’s claim concerning

sections of the ITAR regulating speech that does trigger the licensing

requirement, including sections governing the grant or denial of such a license,

has “devolved into the world of hypotheticals, and … is a case in search of a

controversy.” Bernstein V, No. C 95-0582 (MHP). It cannot support

reconsideration here.




                                          26
      Case 1:15-cv-08468-KPF Document 106 Filed 04/25/19 Page 27 of 27



                                 CONCLUSION

      For the reasons above, Plaintiff’s motion for reconsideration is DENIED.

The Clerk of Court is directed to terminate the motion at docket entry 91.

      SO ORDERED.

Dated:      April 25, 2019
            New York, New York               __________________________________
                                                  KATHERINE POLK FAILLA
                                                 United States District Judge




                                        27
